TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00256-CR


Donald John Noland, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 63702, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM
		Appellant's brief was due on June 9, 2011.  On counsel's motions, the time for filing
was extended to September 21, 2011.  On October 4, 2011, the Court granted appellant's fifth motion
for extension of time and ordered appellant's counsel, Charles F. Montgomery, Jr., to file a brief on
appellant's behalf no later than October 5, 2011, the date requested by counsel.  Appellant's counsel
now requests a sixth extension of time, requesting that the deadline to file appellant's brief be extended
to October 21, 2011.  To date, counsel has not filed a brief.
		Appellant's sixth motion for extension of time to file appellant's brief is denied.  We
abate the cause and remand it to the trial court to hold a hearing in accordance with rule 38.8 of the
rules of appellate procedure.  Tex. R. App. P. 38.8(b)(2)(3).  The trial court shall conduct a hearing to
determine whether appellant desires to prosecute this appeal, whether appellant is indigent, and  whether
counsel has abandoned the appeal.  See id.  If appellant desires to appeal and is indigent, the trial court
should make appropriate orders to ensure that appellant is adequately represented on appeal.  See id. 
A record from the hearing, including copies of all findings and order and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later
than December 6, 2011.  See Tex. R. App. P. 38.8(b)(3).
 

Before Chief Justice Jones, Justices Pemberton and Henson
Abated
Filed:   November 7, 2011
Do Not Publish